Title: From George Washington to Major General Arthur St. Clair, 25 July 1779
From: Washington, George
To: St. Clair, Arthur


        
          Dr Sir,
          Head Quarters [West Point] July 25th 1779
        
        I wrote you a line yesterday on the subject of Lieutenant Broadheads claim, since which I received the inclosed letter and arrangement of the 11th Pennsylvania regiment from the Board of war. You will perceive that Captain Keene is not included in it & probably for the reason suggested by the Board—His original appointment as Captain according to the memorial he preferred and the answer I received from you on the occasion was the 13th of Jany 1777—the same date of Captain Bush’s—I wish you to refer the arrangement to a Board of your Field Officers—who will consider Captain Keenes and Lieutenant Broadheads cases. It has been already determined that the former should be attached to the 11th Regt. there must be several alterations in the arrangemen⟨t,⟩ which you will be pleased to have adjusted. As the Officers are very importunate for their Commissions, the business cannot be too soon finished. I am Dr Sir With great regard Yr Most Obet, servt
        
          Go: Washington
        
       